Citation Nr: 1328473	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  09-35 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 





INTRODUCTION

The Veteran had active service from June 1952 to May 1956.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.

The Board has not only reviewed the Veteran's physical 
claims file, but also his file on the "Virtual VA" system to 
insure a total review of the evidence. 
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Board finds that further development is required prior 
to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 
(2012).  Under the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159.  VA's duty to assist 
includes providing a medical examination when it is 
necessary to make a decision on a claim.  Id.  Where VA 
provides the veteran with an examination in a service 
connection claim, the examination must be adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran contends that his bilateral hearing loss and 
tinnitus were incurred or caused by his military noise 
exposure, submitting an original claim for VA compensation 
benefits in January 2009. 

In April 2009, the Veteran underwent a VA audiological 
examination.  The examination report notes the Veteran's had 
military noise exposure and a current hearing disability as 
defined by VA regulations.  The examiner indicated that the 
Veteran reported that hearing loss and tinnitus had their 
onset in 1985.  The examiner, based on this reported onset, 
opined that "military noise exposure is not likely 
responsible for [the Veteran's] hearing loss and tinnitus."  
The Veteran disputes that he reported the onset of hearing 
loss and tinnitus in 1985.  In June and September 2009 
statements, he stated that he finally got hearing aids in 
1985 and that his hearing loss and tinnitus began in service 
and was caused by noise exposure in service.  It is not 
clear from the April 2009 VA examination report what 
information the VA examiner based his opinion that the 
Veteran's hearing loss and tinnitus first onset in 1985, as 
opposed to during service as repeatedly contended by the 
Veteran in his subsequent statements.  Moreover, the VA 
examiner did not address a March 2008 private audiological 
evaluation that found that it was as likely as not that the 
Veteran's bilateral hearing loss and tinnitus began during 
service, as well as being as likely as not related to the 
Veteran's work environment as a heavy equipment operator.       
  
For these reasons, the Board finds that, although the 
Veteran was afforded with a VA examination, the examination 
report does not contain sufficient detail upon which to base 
a decision; therefore, the examination was inadequate and 
another examination is required.

Additionally, it appears that the Veteran has been awarded 
disability benefits by the Social Security Administration 
(SSA) and there is no indication that the RO has attempted 
to obtain the complete SSA file.  The basis of the Veteran's 
award for SSA disability benefits is unclear from the 
current evidence of record.  As the Board cannot determine 
the basis for the award from the current evidence of record, 
it cannot rule out a reasonable possibility that the SSA 
records are relevant to the Veteran's current claims on 
appeal.  Accordingly, a remand is necessary to obtain the 
records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 
2010) (holding that has a duty to obtain SSA records where a 
reasonable possibility exists that the records are relevant 
to the Veteran's claim); 38 C.F.R. § 3.159(c)(2). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited 
handling is requested.)

1.  Obtain from the SSA a copy of its 
decision(s) awarding the Veteran 
disability benefits, as well as copies of 
all medical records underlying that 
determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

2.  Then, the RO should arrange for the 
Veteran's claims file to be reviewed by 
the same examiner who prepared the April 
2009 examination report (or a suitable 
substitute if that examiner is 
unavailable) for the purpose of preparing 
an addendum that addresses the nature and 
etiology of the Veteran's currently-
diagnosed bilateral hearing loss and 
tinnitus.

The examiner should provide an opinion as 
to whether any identified hearing loss and 
tinnitus are at least as likely as not (50 
percent or greater likelihood) 
etiologically-related to his military 
service.  In providing the requested 
opinion, the examiner should specifically 
address the following:

a)  the March 2008 private audiological 
evaluation finding that it was as likely 
as not that the Veteran's bilateral 
hearing loss and tinnitus began during 
service, as well as being as likely as not 
related to the Veteran's work environment 
as a heavy equipment operator;

b)  the April 2009 VA audiological 
examination report findings that the 
Veteran's bilateral hearing loss and 
tinnitus first onset in 1985;

c)  the Veteran's contentions that his 
tinnitus and hearing loss began during or 
were otherwise caused by service; and,

d) the Veteran's post-service occupational 
noise exposure.      

The claims folder must be made available 
to the examiner.  The examiner should 
provide a clear rationale and basis for 
all opinions expressed.  

3.  Then, readjudicate the appeal.  If the 
claim remains denied, provide the Veteran 
and his representative with a supplemental 
statement of the case and allow an 
appropriate time for response. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


